Mr. JUSTICE TRAPP delivered the opinion of the court: Defendant appeals his conviction of burglary and theft entered upon jury verdicts. The court imposed sentence of 1 to 3 years. The opinion of the supreme court in People v. Ellis, 57 Ill.2d 127, 311 N.E.2d 98, controls the first issue raised upon appeal.  Defendant correctly urges that the theft for which he was convicted was not independently motivated or otherwise separable from the acts constituting the burglary. Under such circumstances the conviction of theft must be reversed. People v. Lilly, 56 Ill.2d 493, 309 N.E.2d 1; People v. Whittington, 46 Ill.2d 405, 265 N.E.2d 679.  The conviction of burglary and the sentence imposed are affirmed. The conviction for theft is reversed and the cause is remanded to the trial court with directions to issue an amended mittimus. Affirmed in part, reversed in part and remanded with directions. SMITH, P. J., and SIMKINS, J., concur,